UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6783



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

REGINALD DAVIS, a/k/a Sinbad, a/k/a Reggie,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Harrisonburg. James H. Michael, Jr., Senior
District Judge. (CR-93-25)


Submitted:   November 7, 1996          Decided:     November 19, 1996


Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Reginald Davis, Appellant Pro Se. Thomas Jack Bondurant, Jr.,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his mo-

tion to compel his former attorney to copy government documents and

give them to him. We dismiss the appeal for lack of jurisdiction
because the order is not appealable. This court may exercise juris-

diction only over final orders, 28 U.S.C. § 1291 (1994), and cer-

tain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541 (1949). The order here appealed is neither a final order

nor an appealable interlocutory or collateral order. See North

Carolina Ass'n of Black Lawyers v. North Carolina Bd. of Bar
Examiners, 538 F.2d 547 (4th Cir. 1976) (discovery orders are not

appealable final orders).

     We dismiss the appeal because the order is not final and
appealable. * We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       Even if the order were appealable, the district court did
not err in denying the motion to compel Appellant's counsel to
produce documents which were not in his possession.

                                2